Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 18, 2020

                                      No. 04-20-00206-CR

                                      Jacob Charles Smith,
                                           Appellant
                                               v.
                                       The State of Texas,
                                            Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 6597
                      The Honorable Stephen B. Ables, Judge Presiding


                                         ORDER
        After we granted court reporter Connie S. Calvert’s first motion for an extension of time
to file the reporter’s records, we set the records due on August 14, 2020. See TEX. R. APP.
P. 35.3(c). Ten days after the due date, the court reporter filed a second request for an extension
of time to file the reporter’s records until September 14, 2020. In her request, she explained that
she has been tending to her elderly mother’s life-threatening health issues that have been
exacerbated by the COVID-19 pandemic.
       On September 14, 2020, Connie S. Calvert filed a status report but did not state when the
records would be ready. She noted her nonagenarian mother suffered another debilitating
setback, and she (Connie S. Calvert) would need additional time to complete the records.
        We construe the August 24, 2020 motion and the September 14, 2020 report as requests
for an extension of time to file the reporter’s records. We GRANT the requests for a period of
THIRTY DAYS.
       We ORDER court reporter Connie S. Calvert to file the reporter’s records in these cases
by October 14, 2020. See id.
        If the court reporter is unable to file the completed records by October 14, 2020, any
further request for additional time to file the records must be accompanied by a signed, written
status report that provides the information specified below and states why she was unable to
complete the record either personally or by acquiring outside assistance.
       The status report must describe the transcript by day with the date, description, page
counts, and remarks for each day. The page counts must include the total number of pages, the
number of pages edited, proofread, and formatted into the required electronic form.
        The report may describe any unusual aspects of the record. The report must describe any
problems the court reporter reasonably believes may delay the completion of the record beyond
the requested date.
       The preferred form for the status report, with an accompanying example, is attached.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of September, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court